DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I and Species B in the reply filed on 4/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group; furthermore, Examiner is withdrawing claims 4-7 which read on nonelected Species A, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/14/2022.
Drawings
The drawings are objected to because Figures 1, 2, reference characters 300, 310, and 330 are missing lead lines. Figure 4, reference characters 300, 310, 330, 400, 410, 430 are missing lead lines. Figure 5, reference characters 400, 410, 430 are missing lead lines. Figure 6, reference characters 300, 310, and 330 are missing lead lines. Figure 7, reference characters 300, 310, 330, 400, 450, 470 are missing lead lines.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 2, states “to have directionality in a direction extending from the knot part” the wording of the claim is indefinite. It is unclear what the directionality is that applicant is referring too, is the hair extending downward from the knot part. Clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 2003/0234027).
Smith discloses a hair extension comprising a linearly extending base member (16); a plurality of hair extension strands (18) to be provided longitudinally along the base member, each of the plurality of hair extension strands including a knot part being a knot formed on the base member (paragraphs 7 and 8; “ventilating” a tying process) and a hair part (downward extending hair) extending from the knot part; and a fixing part (10) to be fixed to a portion of the hair part so as to be adjacent to the base member for connecting the plurality of the hair extension strands to the hair of a subject (see Figure 3).
Regarding claim 2, the hair part is provided to have directionality in a direction extending from the knot part (extending downward see Figure 3).
Regarding claim 3, after the hair part is directed downward from the knot part, an adhesive agent is applied between the knot part and the base member to fix the knot part to the base member so that the hair part is provided to have downward directionality from the knot part (paragraph 17). 
Regarding claim 8, wherein the fixing part (10) includes a ring member formed in a ring shape and provided so that third hairs being a portion of the hair part are arranged outside the ring member (14) and fourth hairs being a remaining portion of the hair part are inserted inside the ring member (12), wherein a plurality of the ring members are to be provided longitudinally along the base member, and a fixing member (pliers) for fixing each of the plurality of the ring members to the fourth hairs below each of the plurality the ring members (see Figures 1-3; paragraph 21).
Regarding claim 9, the fixing member includes a crimp ring (10) through which the fourth hairs are passed (see Figures 1-3).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
5/11/2022